Citation Nr: 0937584	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-27 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) 
under 38 U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to 
December 1973 and from October 1977 to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, which denied the 
benefits on appeal.

The Veteran was scheduled for a Board hearing on February 13, 
2007, however, he failed to appear.  The Veteran has not 
requested that the hearing be rescheduled. Therefore, his 
request for a Board hearing is considered withdrawn.  See 38 
C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  In a November 1988 rating decision, the Veteran was 
awarded service connection for chondromalacia of the right 
knee; a right first toe open fracture; and for 
musculoskeletal low back pain secondary to spinal anesthesia.

2.  In a March 1990 rating decision, the Veteran was granted 
service connection for a right first toe open fracture and 
residual injury of the right second toe.

3.  In a February 1998 rating decision, the Veteran was 
granted service connection for post traumatic stress disorder 
(PTSD).

4.  In an April 2004 rating decision, the Veteran was granted 
an increased evaluation for PTSD, to 100 percent disabling, 
effective March 30, 2000.  

5.  The Veteran filed two applications for Service Disabled 
Veterans life insurance (RH), which were postmarked September 
3, 2004 and November 18, 2005, respectively.  

6.  The applications were disapproved on December 6, 2004 and 
December 5, 2005, respectively, because each application was 
not timely filed.

7.  The Veteran did not file an application for Service 
Disabled Veterans life insurance (RH) within two years of a 
VA award of service connection for a disability found to be 
compensably disabling.


CONCLUSION OF LAW

Eligibility for Service Disabled Veterans life insurance (RH) 
under 38 U.S.C.A.
§ 1922(a) has not been shown. 38 U.S.C.A. § 1922(a) (West 
2002); 38 C.F.R. § 8.0 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit). 

The Merits of the Claim

A Veteran may be entitled to RH insurance under 38 U.S.C.A. § 
1922(a) when it is determined that he has a compensable 
service-connected disability and he applies in writing for 
such insurance within two years of the date service 
connection was granted (one year if prior to 1991). 38 
U.S.C.A. § 1922(a) (West 2002).

In a November 1988 rating decision, the Veteran was awarded 
service connection for chondromalacia of the right knee, 
evaluated as 20 percent disabling; a right first toe open 
fracture, evaluated as 10 percent disabling; and for 
musculoskeletal low back pain secondary to spinal anesthesia, 
evaluated as noncompensably disabling, all effective August 
19, 1988.  

Based on the award of service connection in the above-noted 
rating decision, the Veteran's first period of eligibility 
for RH insurance was from November 3, 1988 to November 3, 
1989.

In a March 1990 rating decision, the Veteran was granted 
service connection for a right first toe open fracture and 
residual injury of the right second toe, evaluated as 10 
percent disabling, effective August 19, 1988.   Based on the 
award of service connection in this rating decision, the 
Veteran's second period of eligibility for insurance was from 
March 21, 1990 to March 21, 1991.

In a February 1998 rating decision, the Veteran was granted 
service connection for PTSD and awarded a 30 percent 
disability evaluation, effective April 2, 1997.  Therefore, 
the Veteran's last period of eligibility for insurance was 
from February 28, 1998 to February 28, 2000.

In an April 13, 2004 rating decision, the Veteran was granted 
an increased evaluation for PTSD, to 100 percent disabling, 
effective March 30, 2000.  The Veteran was notified of this 
decision in a letter dated May 6, 2004.

The Veteran filed two applications for Service Disabled 
Veterans life insurance (RH), which were postmarked on 
September 3, 2004 and November 18, 2005, respectively.  

The applications were disapproved by VA on December 6, 2004 
and December 5, 2005, respectively, because each application 
was not timely filed.

The Veteran's representative contends that a "new" grant of 
service connection was awarded in the April 2004, and 
therefore, the two year window to apply for RH insurance was 
open at the time of the Veteran's applications.  

The Veteran's representative further references a December 5, 
2005 letter sent from VARO, which stated that the Veteran was 
granted service connection on February 28, 2005 [which would 
once again open the two year window to apply for insurance].  
The next line of the December 2005 VARO letter stated that 
the Veteran applied for RH insurance on November 18, 2005, 
however, this application was past the two year time limit, 
and therefore, denied. [The Veteran's representative contends 
that as service connection was awarded in February 2005, a 
November 2005 application for RH insurance would have been 
timely].  

Although the Veteran's representative contends that the 
Veteran was granted "new" service connection in the April 
2004 rating decision, the decision did not award service 
connection for a new disability.  Rather, the April 2004 
rating decision simply increased the Veteran's already 
service-connected PTSD to 100 percent disabling.  The April 
2004 rating decision also determined basic eligibility to 
dependents' educational assistance was established effective 
March 30, 2000; the Veteran was considered competent; and 
entitlement to special monthly compensation based on aid and 
attendance was denied.  No new grants of service connection 
were made, therefore, a new two year eligibility window did 
not open for the Veteran to file an application for RH 
insurance.

Regarding the December 5, 2005 VARO letter addressed by the 
Veteran's representative, which stated the Veteran was 
granted service connection in February 2005, however, his 
November 2005 application for RH insurance was not timely, 
the December 2005 VARO letter is correct in that the Veteran 
applied for RH insurance in November 2005.  

Unfortunately, however, there is an apparent typographical 
error in the December 2005 VARO letter, which stated the 
Veteran was notified of a grant of service connection on 
February 28, 2005, when the proper date that should have been 
referenced was actually February 28, 1998, when the Veteran 
was notified of a February 1998 rating decision awarding a 
grant of service connection for PTSD, and which would have 
correctly explained why the Veteran's November 2005 RH 
insurance application was not timely.

While the Veteran's representative contends the Veteran was 
granted service connection in February 2005, there is no 
evidence associated with the file that indicates this, there 
is no new claim for service connection and no rating 
decisions issued in 2005.  Indeed, the last rating decision, 
which granted an increased rating associated with the record 
is dated April 2004.

It is unfortunate that the Veteran and his representative 
were misled by this typographical error, but it is also clear 
from the context that it was merely that - an error - and not 
actually a finding of service connection.

Finally, the Veteran further contends in support of the 
position that his application should be deemed timely, that 
the RO did not notify him that RH insurance benefits were 
available, and necessitated filing for them within a two-year 
period.  He alleges that it was VA's duty under the 
circumstances to properly inform him of eligibility for the 
claimed benefit. 

When a Veteran is awarded service connection and a 
compensable disability rating, he is routinely advised by the 
Insurance Service of his eligibility to apply for RH 
insurance. VA Benefits Procedures Manual, M29-1, Part I, 
Para. 14.13, states as follows:

14.13 NOTIFICATION TO VETERAN OF POSSIBLE ELIGIBILITY FOR RH 
INSURANCE

	a. Upon receipt of VA Forms 21-6796, Rating Decision, in 
the Medical Determination Section, the designated clerk will 
send all eligible rating decisions with the award letters to 
the Centralized Transcript activity, Administrative Division, 
for the preparation and release of FL's 29-5 and 29.5a.

	b. FL 29-5 will be sent to the Veteran with a VA Form 
29-4364, Application for National Service Life Insurance 
(RH), and VA Pamphlet 29-9, Service-Disabled Veterans 
Insurance, RH, Information and Premium Rates.

Addressing his argument, the Board notes that neither 38 
U.S.C.A. § 1922(a) nor implementing regulations at 38 C.F.R. 
§ 8.0, et seq., provide for tolling of the application 
deadline based on any failure of VA to notify a claimant of 
eligibility for RH insurance.  

Nevertheless, there is a "presumption of regularity" under 
which it is presumed that government officials have properly 
discharged their official duties. "[C]lear evidence" to the 
contrary is required to rebut the presumption of regularity. 
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Hence, based on 
these administrative instructions, it is presumed that the 
Veteran was appropriately afforded FL's [form letters] 29-5 
and 29.5a, as well as VA Form 29-4364, which would have 
notified him of his eligibility for RH insurance and the time 
limit for filing, and provided him the form to be completed, 
together with instructions, for purchase of RH insurance. 

The Veteran has submitted no evidence, beyond his bare 
contention of not having received notice, to overcome the 
presumption that this notice was appropriately provided. 
"[C]lear evidence" to the contrary not having been presented, 
the presumption that he was provided notice of eligibility 
for insurance under 38 U.S.C.A. § 1922(a) is not overcome. 
Harvey v. Gober, 14 Vet. App. 137 (2000). 

Hence, the Board must conclude that the Veteran was timely 
and appropriately notified of the availability of RH 
insurance and the time limit for filing an application, and 
was provided the appropriate application form to complete, 
with instructions.

Inasmuch as the Veteran did not file an application for RH 
insurance within the time period required under 38 U.S.C.A. § 
1922(a), and there is no applicable exception based on a 
finding of incompetency, or otherwise, the claim for 
entitlement to RH insurance benefits must be denied.  

Where, as here, the law and not the evidence is dispositive 
of a Veteran's claim, the claim is denied because of the 
absence of legal merit or the lack of entitlement under the 
law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for RH Insurance under 38 U.S.C.A § 1922(a) is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


